UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7145


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JASON HAGOOD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:01-cr-00828-HMH-2)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason Hagood, Appellant Pro Se.     Elizabeth Jean Howard, Regan
Alexandra   Pendleton,   Assistant   United   States  Attorneys,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jason     Hagood        appeals    the   district        court’s     order

granting in part and denying in part his motion for reduction of

sentence      pursuant    to     18    U.S.C.    §   3582(c)    (2006).       We      have

reviewed the record and find no reversible error.                        Accordingly,

we affirm.        United States v. Hagood, No. 6:01-cr-00828-HMH-2

(D.S.C. June 20, 2008).               See United States v. Dunphy, 551 F.3d

247 (4th Cir. 2009).           We dispense with oral argument because the

facts   and    legal     contentions       are   adequately      presented       in    the

materials      before    the     court    and    argument      would    not   aid     the

decisional process.

                                                                              AFFIRMED




                                            2